                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 DEPRIEST GRAY                                                                      PLAINTIFF

 V.                                                     CAUSE NO. 3:17-CV-385-CWR-LRA

 SUPERINTENDENT RONALD KING, ET                                                  DEFENDANTS
 AL.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to the Report and Recommendation of the United

States Magistrate Judge, which was entered on May 17, 2019. Docket No. 33. The Report and

Recommendation notified the parties that failure to file written objections to the findings and

recommendations contained therein within 14 days after service would bar further appeal in

accordance with 28 U.S.C. § 636. Id.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly, this

case is dismissed. A separate Final Judgment will issue this day.

       SO ORDERED, this the 8th day of August, 2019.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
